       Case 2:19-cv-02502-JWL-GEB Document 1 Filed 08/22/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DENISE CHIARELLI                                      )
                                                      )
                       Plaintiff,                     )       Case No. Case No. 2:19-cv-02502
v.                                                    )
                                                      )
SAM’S WEST INC. D/B/A                                 )
OVERLAND PARK SAM’S CLUB,                             )
                                                      )
                       Defendant.                     )

               DEFENDANT SAM’S WEST INC.’S NOTICE OF REMOVAL

        Defendant Sam’s West, Inc. (“Sam’s”) with full reservation of all defenses, objections, and

exceptions, including but not limited to service, jurisdiction, venue, and statute of limitations,

removes the above-captioned matter from the District Court of Johnson County, Kansas, to the

United States District Court for the District of Kansas, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446. In support thereof, Sam’s states the following:

       THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

1.      Plaintiff Denise Chiarelli (“Plaintiff”) filed her lawsuit against Sam’s in the District Court

of Johnson County, Kansas on or about July 30, 2019.

2.      Sam’s was served with process on August 2, 2019. Sam’s has not yet answered Plaintiff’s

Petition.

3.      As required by 28 U.S.C. § 1446(a), a complete copy of all records and proceedings from

the District Court of Johnson County, Kansas are attached as Exhibit A.

4.      This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C. § 1446(a)

as it is the United States District Court embracing the District Court of Johnson County, Kansas,

where Plaintiff’s Petition is currently pending. See 28 U.S.C. § 96.

5.      Without waiving any objection to service, this Notice of Removal is timely filed pursuant

                                                  1
       Case 2:19-cv-02502-JWL-GEB Document 1 Filed 08/22/19 Page 2 of 3




to 28 U.S.C. § 1446(b), because the same has been filed within thirty (30) days of service on

Defendant.

6.     Pursuant to 28 U.S.C. § 1446(d), Sam’s files written notice of this removal with the Clerk

of the District Court of Johnson County, Kansas where Plaintiff’s Petition is currently pending. A

copy of this Notice of Removal and the written notice of the same have been served upon Plaintiff.

                   COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

7.     Upon information and belief, Plaintiff is a citizen of the State of Kansas.

8.     Sam’s West, Inc. is incorporated in the State of Arkansas, with its principle place of

business in Bentonville Arkansas.      Sam’s West, Inc. is wholly owned by Walmart, Inc.,

incorporated in Delaware with a principle place of business in Bentonville, Arkansas.

Accordingly, Sam’s West, Inc. is a citizen Arkansas for the purposes of determining this Court’s

subject matter jurisdiction. See 28 U.S.C. § 1332(c).

                  THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

9.     Where a plaintiff has specified an amount of damages less than $75,000 in his state court

petition, the removing party must prove by “reasonable certainty” that the amount in controversy

exceeds $75,000. Coca-Cola Bottling of Emporia, Inc. v. South Beach Bev. Co., 198 F. Supp. 2d

1280, 1285 (D. Kan. 2002).

10.    Plaintiff has alleged severe, permanent and progressive physical injuries, medical

expenses, lost wages, pain and suffering as a result of the occurrence. Plaintiff claims she is now

unable to live a normal life. See Petition at Paragraphs numbered 16, 18 – 21, attached in Exhibit

A.

11.    Upon information and belief, Plaintiff’s injuries are complex and likely to place in dispute

medical and other damages in excess of $75,000.



                                                 2
       Case 2:19-cv-02502-JWL-GEB Document 1 Filed 08/22/19 Page 3 of 3




       WHEREFORE, for the foregoing reasons, Defendant Sam’s West Inc., removes this action

from the District Court of Johnson County, Kansas to this Court pursuant to 28 U.S.C. §§ 1332,

1441, and 1446.




                                            Respectfully submitted,

                                            /s/ James R. Jarrow
                                            James R. Jarrow                     KS# 14287
                                            BAKER STERCHI COWDEN & RICE, L.L.C.
                                            9393 W. 110th St., Suite 500
                                            Overland Park, KS 66210
                                            Telephone:            (913) 451-6752
                                            Facsimile:            (816) 472-0288
                                            Email:                jarrow@bscr-law.com

                                            ATTORNEY FOR DEFENDANT
                                            SAM’S WEST INC.




                               CERTIFICATE OF SERVICE


The undersigned hereby certifies that a true and correct copy of the foregoing was electronically
filed using the Court’s CM/ECF system on this 22nd day of August 2019, and a copy was served
via U.S. Mail, postage prepaid, to the following counsel:

       Dustin Crook, Esq.
       Caleb Biesterveld, Esq.
       Biesterveld & Crook, LLC
       8801 Ballentine St., Ste. 300
       Overland Park, KS 66214
       dustin@bctrialattorneys.com
       caleb@bctrailattorneys.com
       ATTORNEYS FOR PLAINTIFF


                                                    /s/James R. Jarrow




                                               3
